


Exhibit 10.58

 

Vertex Employee Compensation Plan

 

On an annual basis in the first quarter of the fiscal year the Management
Development and Compensation Committee of our Board of Directors adopts an
employee compensation plan for our officers and other employees, including our
named executive officers, together with performance goals for that fiscal year.
The plan addresses three components of employee compensation—base salary,
performance bonuses which serve as short-term incentives and equity grants which
serve as long-term incentives—that are designed to motivate, reward and retain
employees by aligning compensation with the achievement of strategic corporate
goals as well as individual performance objectives.

 

Upon completion of each performance period (usually a calendar year), our Board
of Directors assigns a performance rating on the basis of achievement of goals
for the company set by the Board early in the performance period. The amount
available for payment of performance bonuses is established on the basis of this
performance rating, and is allocated to employees on the basis of salary tier
and individual performance rating. The base salaries of the executive officers
are set based on market and other competitive factors. Merit increases to base
salaries for other employees are made on the basis of individual performance
rating. Annual equity grants, made in the form of stock options, restricted
stock grants, or a combination of both are made on the basis of salary tier and
individual performance.

 

The Board of Directors retains broad discretion to determine the appropriate
form and level of compensation, particularly for our executives, on the basis of
its assessment of our executives, the demand for talent, our performance and
other factors. Key corporate performance factors generally include, among other
things, achievement of specific financial objectives, research productivity,
development progression with respect to both internal development efforts and
collaborative development, and other aspects of our performance. We reserve the
right to modify the plan, and the key corporate performance factors and criteria
under the plan, at any time.

 

On February 4, 2010, the Board of Directors determined the cash bonus awards
related to the fiscal year ended December 31, 2009 and annual salaries effective
February 2010. The cash bonus awards and annual salaries for 2010 for the
following executive officers were:

 

Name

 

2009 Cash Bonus

 

2010 Salary

 

Matthew W. Emmens

 

$

2,846,250

 

$

1,133,000

 

Peter Mueller

 

$

495,000

 

$

566,500

 

Ian F. Smith

 

$

403,245

 

$

477,405

 

Nancy J. Wysenski

 

$

not eligible

 

$

460,000

 

Amit Sachdev

 

$

278,547

 

$

376,884

 

 

--------------------------------------------------------------------------------

 

 
